Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered. Regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Shirata et al (2015/0032228), applicant argues:
A. The cited reference does not teach for anticipation (or suggest for obviousness) a relative position detector structured to detect a relative position, relative to a certain link unit among the plurality of link units, of another link unit, as claimed in claim 1. 

The examiner does not agree with applicant’s statement. Shirata et al teaches a four-articulated link mechanism (four-link knee joint 10, at least par. 0036).

    PNG
    media_image1.png
    299
    326
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    293
    356
    media_image2.png
    Greyscale

As contrasted above, upper link unit 31 and lower link unit 32 are rotatably supported by the front link unit 33 and rear link unit 34 (see par. 0041). Referring to par. position detecting device 60 including a magnet 61 that is accommodated in the piston rod 42,  and a magnet sensor 62 that is fixed to the cylinder tube 41”. The “position detecting device 60”, like applicant’s “relative position detector”, produces a sensor signal that is an indication of a relative position between a link unit and another link unit. As the knee moves from the extended position of figure 1 to the flexed position of figure 2, the magnet 61 moves towards the magnet sensor 62 which is a relative position detector of a link unit relative to another link unit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirata et al (2015/0032228).


    PNG
    media_image1.png
    299
    326
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    293
    356
    media_image2.png
    Greyscale


an angle detector 80 structured to obtain a bending angle of the knee unit from the detected relative position.
As contrasted above, upper link unit 31 and lower link unit 32 are rotatably supported by the front link unit 33 and rear link unit 34 (see par. 0041). Referring to par. 0044, Shirata et al teaches a “position detecting device 60 including a magnet 61 that is accommodated in the piston rod 42,  and a magnet sensor 62 that is fixed to the cylinder tube 41”. The “position detecting device 60”, like applicant’s “relative position detector”, produces a sensor signal that is an indication of relative position between a link unit and another link unit. As the knee moves from the extended position of figure 1 to the flexed position of figure 2, the magnet 61 moves towards the magnet sensor 62 which is a relative position detector of a link unit relative to another link unit. 


Claim 2, the position detector detects a distance from the upper link member to the lower link member between magnet 61 and magnetic sensor 62; see at least par. 0043-0045. 
Claims 3-4, wherein the relative position detector includes a piston rod and a magnet 61 provided at the certain link unit (upper link unit) and a cylinder tube 41 and magnetic sensor 62 provided at the other (another) link unit (lower link unit), the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774